                   Case 18-12012-LSS          Doc 1033       Filed 10/20/20       Page 1 of 4




                           IN THF.. UNITED STATES ~3ANKRUPTCY COURT
                                FOR THE DISTRICT nF DrLAWARE

In re:~ .                                                    Chapter 11

OPEN R0~11~ .FILMS, LLC, a Delaware limited                  lase No.: 18-12012 (LSS)
liability company, et al.''
                                                             (Jointly Administered)
                                   Debtors.
                                                         Hearing Date: November 10, 2020 at 10:00 a.m. (ET)
                                                     Objection Deadline: November 3, 2020 at 4:00 p.m. (ET)2

                   AMENDED NOTICE OF PLAN AD1ViINISTRATOR'S I'IFTH
                 (SUBSTANTIVE) OBJECTION TO CERTAIN (A) NO LIABILITY
                      CLAIMS-AND (B) REDUCE AND ALLOW CLAIMS


TO:         (i) the Office of the United States Trustee for the District of Delaware, (ii) the Debtors,
            (iii) the Non-Responding Creditors, and (iv) any person that, as of the filing of this
            Objection, has filed a specific request for notices and papers.

                     PLEASE TAKE NOTICE that on May 29, 2020, John Roussey (the "Plan

Administrator"), acting on behalf of Open Road Films, LLC, and its affiliated Debtors and

debtors in possession (collectively, the "Liquidating Debtors") filed the attached Plan

AdministNatoN's Fifth (Substantive) Objection to Certain (A) No Liability Claims and (B) Reduce

and Allow Claims (the "Objection") with the United States Bankruptcy Court for the District of

Delaware, 824 Market Street, Wilmington, Delaware 19801 (the `Bankruptcy Court"). A true

and correct copy of the Objection was previously served upon you.




           The Liquidating Debtors and the last four digits of their taxpayer identification numbers include: Open
Road Pihns, LLC (4435-Del.); Open Road Releasing, LLC (4736-Del.); OR Productions LLC (5873-Del.);
Briarcliff LLC (7304-Del.); Open Road International LLC (4109-Del.); and Empire Productions LLC (9375-Del.).
The Debtors' address is 2049 Century Park East, 4th Floor, Los Angeles, CA 90067. Additional affiliated entities,
including, but not limited to, IM Global LLC, Global Road Entertainment Television LLC (flWa IM Global TV
LLG), Tang Media Partners LLC, and Global Road Entertainment LLC, are not debtors in these Cases and have not
commenced chapter 1 l cases.




ROCS DL'228839264202/002
                     Case 18-12012-LSS        Doc 1033        Filed 10/20/20        Page 2 of 4




                       PLEASE TAKE FURTHER NOTICE that on the date hereof, the Flan

~'idministraior died the Flan Adrninisc'r~ato~'s Second ~S'up~le~nent [Backed Na. 1032] (tY~~e

"Second Supplement") to the Objection.3 A copy of the Second Supplement is attached hereto.

                       PLEASI+~ TAKE FURTHER NOTICE that the hearing on the Objection with

respect to the Non-Responding Creditors was adjourned to November 10, 2020.

                       Your claims) may be modified or disallo`i~ed as a result of the Objection, as

supplemented. Therefore, you should r°ead the Objection and the attached second

Supplement carefully.

                       PLEASE TAKE FURTHER NOTICE THAT YOUR RIGHTS MAY BE

AFFECTED BY THE OBJECTION, AS SUPPLEMENTED AND BY ANY FURTHER

CLAIM OB3ECTION THAT MAY BE FILED BY T~-IE TRUST OR OTHER~'~'ISE. THE

RELIEF SOUGHT HERTIN IS ~'VITHOUT PREJUDICE TO THE PLAN

ADMINISTATOR'S RIGI~TS TO PURSUE FURTHER OBJECTIONS AGAINST YOUR

CL~IM(S) SUBJECT TO THE OBJECTION IN ACCORDANCE WITH APPLICABLE

LA~'V AND APPLICABLE ORDERS OF THE BANKRUPTCY COURT.

                       PLEASE TAKE FURTHER NOTICE that if the Non-Responding Creditors

wish to respond to the Objection, the holder must file a written response with: (i) Office of the

Clerk of the United States Bankruptcy Court for the District of Delaware: 824 North Market

Street, 3rd Floor, Wilmington, Delaware 19801; and (ii) counsel to the Plan Administrator,

Pachulski Stan; Ziehl &Janes LLP, 780 Third Avenue, 34th Floor, New York, NY 10017, Attn:

Robert J. Feinstein, Esquire and Scott L. Hazan Esquire, and 919 North Market Street, 17th



3 Capitalized terms not otherwise defined herein shall have their meaning as set forth in the Second Supplement.




                                                         2
noes nr:zzsas9.z ~aao~iooz
                   Case 18-12012-LSS           Doc 1033        Filed 10/20/20           Page 3 of 4




Floor, Wilmington, DE 1,9801, Attn: Colin R. Robinson, Esquire so as to be received on or

i~efare Tda~~~rrn1~~~° 3, 202; ~i 4:00 p.~r~. (~,t~e~'c`11YTilig ~~S~eI'Yi   TiYI3~~.


                     PLEASE TAKE FURTHER NOTICE that responses to the Objection must

contain, at minimum, the following: (a) a caption setting forth the name of the Bankruptcy

Court, the above-referenced case number, and the title of the Objection to which the Response is

directed; (b) the name of the claimant, his/her/its claim number, and a description of the basis for

the classification and amount of the claim; (c) the specific factual basis and supporting legal

argument upon which the claimant will rely in opposing this Objection; (d) any supporting

documentation, to the extent it was not included with the proof of claim previously filed with the

clerk or claims agent, upon which the claimant will rely to support the basis for classification and

amounts asserted in the proof of claim; and (e) the name, address, email address, telephone

number, and fax number of the persons) (which may be the claimant or the claimant's legal

representative) with whom counsel for the Trust should communicate with respect to the claim or

the Objection and who possesses authority to reconcile, settle, or otherwise resolve the Objection

to the disputed claim on behalf of the claimant.

                     PLEASE TAI°~E FURTHER NOTICE that if no response to the Objection is

timely filed and received in accordance with the above procedures, an order may be entered

sustaining the Objection without further notice or a hearing. If a response is properly filed,

served and received in accordance with the above procedures and such response is not resolved,

a hearing to consider such response and the Objection will be held before The Honorable Laurie

Selber Silverstein, United States Bankruptcy Judge for the District of Delaware, at the

Bankruptcy Court, 824 North Market Street, 6`}' Floor, Courtroom 2, Wilmington, Delaware




ROCS D82288392 64202/002
                   Case 18-12012-LSS   Doc 1033      Filed 10/20/20    Page 4 of 4




19801 on November 10, 2020 at 10:00 a.in. (the "Hearing"). Only a response made in writing

azid timely filed a~zd received wi11 be considered by the Bankruptcy Court at the Hearing.

                     IF YOU FAIL TO RESPOND IN ACCORDANCE WITH THIS NOTICE,

THE       BANKRUPTCY         COURT     MAY SUSTAIN           THE      OBJECTION       WITHOUT

FURTHER NOTICE OR HEARING.


Dated: October 20, 2020                     PACHULSKI STANG ZIEHL &JONES LLP


                                             /s/Colin R. Robinson
                                            Robert J. Feinstein (NY Bar No. 1767805)
                                            Scott L. Hazan (NY Bar No. 1002013)
                                            Colin R. Robinson (DE Bar No. 5524)
                                            919 North Market Street, 17th Floor
                                            P.O. Box 8705
                                            Wilmington, DE 19899 (Courier 19801)
                                            Telephone: 302-652-4100
                                            Facsimile: 302-652-4400
                                            E-mail: rfeinstein@pszjlaw.com
                                                     shazan@pszjlaw.com
                                                     crobinson@pszj law.com

                                            Counsel foN the Plan Administrator




                                                L~
ROCS UL2288392 642027002
